Title: To James Madison from Alexander Garrett, 24 June 1817
From: Garrett, Alexander
To: Madison, James


Sir.Charlottesville 24th. June 1817.
After you left this, a difficulty occured in obtaining the title to the lands purchased for the Central College, that difficulty was not removed untill yesterday, when a title was obtained; the prospect of raising a considerable sum by individual donations to the College is now truly flattering.
I am advised to (and now with great diffidence & due deference) inclose you a copy of the subscriptions paper, and ask of you to put it into such hands in your county as would likely be most zealous in promoting the interest of the College. I have the honor to be Sir Your Mo. Obt. Humble Servt.
Alex Garrett
